ROSS, Circuit Judge
(dissenting). The gist of the charge contained in count 1 of the indictment is that on the 7th day of March, 1911, the *314defendant was president of the First National Bank of Roseburg, Or.,, a theretofore duly organized and established national banking association under the laws of the United States, doing business at the city of Roseburg, and that, being such president, the defendant on that day and at that ‘place willfully and unlawfully abstracted and converted to his own use, and to the use of one B. C. Agee, $230 from and out of the moneys of the bank “held by said national banking association, as a deposit for the sole use and benefit of one David Hull, a depositor and creditor of said the First National Bank of Roseburg, by means of a certain instrument designated as a memorandum check, without the knowledge and consent of said national banking association,” and with the intent to injure and defraud both the said bank and the said depositor.
The gist of the fourth count is that the defendant was, on the 15th day of April, 1911, president of the First National Bank of Roseburg, Or., theretofore duly organized and established under the laws of the United States and doing business at Roseburg, and that the defendant, then being such president, on the day and at the place alleged, willfully and unlawfully abstracted and converted to his own use $5,000 from and out of the moneys of the said bank “held by said national' banking association as a deposit for the sole use and benefit of one Laura M-. Verrill, a depositor and creditor of said the First National Bank of Roseburg, by means of a certain instrument designated as a memorandum check, without the knowledge and consent of said national banking association,” and with the intent to injure and defraud' both the said bank and the said depositor.
To each of the foregoing counts the defendant demurred on the ground that no offense against the United States was therein charged, which demurrer was overruled.
“All deposits made witli bankers,” said tbe Supreme Court in Marine Bank v. Fulton Bank, 2 Wall. 252, 256, 17 L. Ed. 785, “may be divided into two-classes, namely, those in which the bank becomes bailee of the depositor, the title to the thing deposited remaining with the latter, and that other kind of deposit of money peculiar to banking business, in which the depositor, for his own convenience, parts with the title to his money, and loans it to the banker; and the latter, in consideration of the loan of the money and the right to use it for his own profit, agrees to refund the same amount, or any part thereof, on demand.”
The same thing has been many times held by the same court, and by subordinate courts.
It necessarily follows, I think, that money deposited with a bank “for the sole use and benefit of” the depositor cannot be held to be a loan to the bank, nor that the depositor thereby parts with the title to his money. Manifestly, it cannot be received and held for the sole use and benefit of the depositor and at the same time become the property of the bank and subject to such use as the bank should see fit to put it. In the latter case, the relation of debtor and creditor would exist between the parties; in the former, that of trustee and cestui que trust. Titlow v. Sundquist, 234 Fed. 613, - C. C. A. - (decided at the present term). It necessarily results, in my opinion, that the $230 alleged by the first count of the indictment to have been *315willfully and unlawfully abstracted and converted by the defendant to his own use and to the use of one B. C. Agee, with the intent to injure and defraud both the bank and the depositor David Hull, was not the money of the bank, but of Hull, and that the $5,000, alleged by the fourth count to have been willfully and unlawfully abstracted by the defendant and converted to his own use with the intent to injure and defraud both the bank and the depositor Laura M. Verrill, was not the money of the bank, but of Laura M. Verrill. And such, evidently, -was the view of the learned judge of the court below, for among his instructions to the jury are the following:
“It is likewise conceded that the defendant Thomas It. Sheridan was the president of that association during all the times mentioned in the indictment and lor many years prior thereto; it is likewise conceded that the defendant Thomas R. Sheridan withdrew from the bank the several sums of money belonging to the several depositors as set forth in the indictment by means of certain memorandum checks received in evidence. The principal question for your consideration will be — or at least the first question for your consideration will be: Was the defendant authorized by the depositors to withdraw those moneys? If you find from the testimony in this case that he was so authorized, or if you find from the course of dealing between the defendant and the depositor that the defendant had reasonable cause to believe, and in good faith did believe, that he was so authorized, then he is not guilty of the crime here charged. But if you are satisfied beyond a reasonable doubt that he had no authority from the depositor to withdraw the funds, and if you further find that he had no reasonable cause to believe and did not in good faith believe, that he had such authority, then his abstraction of the funds was wrongful, and the crime is complete if you find that the abstraction was made with the intent to injure or defraud either the banking association or the depositor. * * *
“Applying this rule to the case at bar, if you should find from the evidence beyond a reasonable doubt that the defendant without authority took from the accounts of Ms depositors named in the indictment, without previous authorization from them, their money and converted the same to his own use and benefit, and thereby placed the same beyond the control of said depositors, you would be justified then in presuming that he did these acts with intent to injure and defraud said depositors.”
If the language of a penal statute be plain—
“it will be construed as it reads, and the words of the statute given their full meaning; if ambiguous, the court will lean more strongly in favor of the defendant than it would if the statute were remedial.” Bolles v. Outing Co., 175 U. S. 262, 265, 20 Sup. Ct. 94, 44 L. Ed. 156.
Tlie defense of the defendant was that the depositors Hull and Laura M. Verrill authorized him to draw their money from the bank and loan it for them, which defense the jury by its verdict rejected; but the difficulty is that the unlawful withdrawal of their money from the bank by the defendant and its unlawful conversion by him with the intent to injure and defraud both the bank and the depositor is not, by the statute in question, made an offense against the United States. Section 5209 of the Revised Statutes (Comp. St. 1913, § 9772), as amended by section 335 and the concluding clause of section 341 of the act of March 4, 1909 (Comp. St. 1913, §§ 10509, 10515), makes it a felony to so withdraw and convert, with intent to defraud, money of the bank, but not of a depositor. And stich is here conceded to, be the meaning of the statute by the attorney for the government, he, *316however, insisting that the counts of the indictment under consideration do-allege that the money deposited by the respective depositors mentioned belonged to the bank, with which contention, for the reasons stated, I am unable to agree.
It results that, in my opinion, tire judgment should be reversed, and the cause remanded to the court below, with directions to sustain the demurrer to counts 1 and 4 of the indictment.